Citation Nr: 1545752	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  11-21 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for chronic fatigue syndrome.  

2.  Entitlement to service connection for chronic fatigue syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 1974, October 1988 to April 1989, and May 1989 to June 1993.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a May 2015 video conference hearing; a transcript of the hearing is associated with the claims file.  

The issue of entitlement to service connection for chronic fatigue syndrome (de novo) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed May 2006 rating decision denied the claim of service connection for chronic fatigue syndrome based on a finding there was no evidence of such disability.  

2.  Evidence received since the May 2006 rating decision denying service connection for chronic fatigue syndrome, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for chronic fatigue syndrome, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 2006 rating decision denying the claim for service connection for chronic fatigue syndrome is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2015).  

2.  New and material evidence has been received to reopen the claim of service connection for chronic fatigue syndrome.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 C.F.R. § 5108.   

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, an unappealed May 2006 rating decision denied the Veteran's claim of service connection for chronic fatigue syndrome, based on a finding that there was no evidence of such disability.  No additional evidence pertinent to this issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the May 2006 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for chronic fatigue syndrome was received in August 2008.  

Since the May 2006 rating decision, the Veteran submitted additional evidence, including VA treatment records showing diagnoses of chronic fatigue syndrome, an August 2008 Dr. M.R. Henson private medical letter opining the Veteran's chronic fatigue syndrome was likely service connected, and a May 2015 chronic fatigue syndrome Disability Benefits Questionnaire diagnosing chronic fatigue syndrome.  This evidence is new, in that it was not previously of record at the time of the May 2006 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for chronic fatigue syndrome.  


ORDER

New and material evidence having been received, the claim of service connection for chronic fatigue syndrome is reopened, and to this extent only, the appeal is granted. 
REMAND

At the outset, the Board notes that the Veteran's service treatment records reflect complaints of chronic fatigue.  See, e.g., February 1993 report (noting her complaint of chronic fatigue); April 1993 report (noting her complaint of tiredness since approximately November 1992).  In August 2011 correspondence, the Veteran conceded she was never deployed, but contended she was exposed to troops who had been deployed, appearing to contend she is entitled to the presumptive provisions pertaining to veterans who served in the Southwest Asia theater of operations during the Persian Gulf War provided under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Notwithstanding the Veteran's contentions, as there is no evidence the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, the presumptive provisions are not applicable to her claim.  

For VA purposes, the diagnosis of chronic fatigue syndrome requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, (x) sleep disturbance.  38 C.F.R. § 4.88a (2015). 

In this case, it is unclear whether the Veteran has chronic fatigue syndrome according to VA regulations, and if so, whether such is related to her active service and her complaints of chronic fatigue therein.  The Veteran was afforded a VA examination in October 2008.  The examiner found that the Veteran did not have nonexudative pharyngitis, low grade fever, palpable or tender cervical or axillary lymph nodes, or migratory joint pains.  In addition, the examiner found that the Veteran's sleep disturbance was probably due to her recently diagnosed (see October 2008 sleep study) obstructive sleep apnea, that her headaches were classical for obstructive sleep apnea, and neuropsychologically she was "reasonably" stable.  Based on these findings, the examiner found that the Veteran did not meet the criteria for chronic fatigue syndrome, and that her symptoms were secondary to ongoing sleep disturbance, which is a combination of anxiety and home activity as well as obstructive sleep apnea syndrome, that appears to be intermittent and very long acting.  

In contrast, a May 2015 Chronic Fatigue Syndrome Disability Benefits Questionnaire found that the Veteran met the criteria for chronic fatigue syndrome for VA purposes.  However, it is not clear that the physician was aware the Veteran had a diagnosis of obstructive sleep apnea, as such is not noted or discussed in the report.  

Based on the foregoing, the Board finds that the Veteran should be afforded another VA examination to determine whether she has chronic fatigue syndrome for VA purposes under 38 C.F.R. § 4.88a, and if so, whether such is related to her active service and her complaints therein.  

Finally, any pertinent VA treatment records should be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The RO should associate with the claims file updated VA treatment records since May 2012.  

2. After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, etiology, and onset of her chronic fatigue syndrome.  The Veteran's claims file should be provided to and reviewed by the examiner.  

The examiner is asked to clarify whether the Veteran has or has had during the appeal period chronic fatigue syndrome for VA purposes, and if so, whether it is related to any complaints noted in service.  In providing the requested opinion, the examiner should acknowledge the October 2008 VA examination that found the Veteran did not meet the criteria for chronic fatigue syndrome, and the May 2015 chronic fatigue syndrome Disability Benefits Questionnaire that found the Veteran did meet the criteria for chronic fatigue syndrome.  

A detailed rationale for any opinion expressed should be provided.  If an opinion cannot be rendered without resorting to speculation that should be explained.  

3. Then readjudicate the matter on appeal.  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


